Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,392,743 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would have been obvious over the reference claims. For example, regarding present claim 1, lines 1-12 appear nearly identical to patented claim 10 at column 20, line 57-column 21, line 6. While the present claim recites “poly gates” as opposed to the patented “gates” paragraph [0048] describes “the gates structures may include active polysilicon structures (“poly gates”). … Such a description should be recognizable to one of ordinary skill in the art” (lines 2-3). Thus, the claimed language of the gate structure is merely a minor modification of language in describing the subject matter. The present “wherein” clause appears to be similarly recited in patented claim 14, with the present claim language more broadly reciting “one of” as opposed to the specified configured features in the narrower patented language. Furthermore, present claim 1 appears more broad than patented claims 10-14 given the patented features omitted from the present language, yet the subject matter appears to be recited in present claims 2-5, respectively. The subject matter recited in present claims 6-9 is interpreted to be similarly recited in patented claims also in view of the corresponding disclosure. Present claims 10-11 are nearly identical to patented claims 16-17. Following from above, regarding present claim 12, the language appears nearly identical to patented claims 10 and 17, yet the present language includes “contacting the first and second fins” presumably for the gate structures, to form transistors, to receive and output signals, etc. The subject matter presented in claims 13-17 appears to be recited as presented in patented claims 11, 12, 14, 10, 13, respectively. Following from above, regarding present claim 18, the present language appears to be the method form of patented claim 1. The patented structures of an input logic circuit, fins, gates, an output logic circuit, data signals, select signals, an output signal, an intermediate node, and an output terminal effectively function to provide and receive the subject matter as is presently recited. The subject matter recited in present claims 19-20 appears to be similarly recited in patented claims 2 and 4. Furthermore, the inclusion of method claims in the patent suggests that the invention is not merely a multiplexer but encompasses a methodology as well. Thus, although the claims at issue are not identical, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains as demonstrated. Therefore, the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. [US 11,177,286] disclose power delivery with buried rail (see, for example, Abstract, FIGS. 1A-1C, column 3, lines 19-32). Peng et al. [11,100,273 B2] disclose a cut feature (see, for example, Abstract, column 10, line 44-column 11, line 4). Zhu et al. [US 10,497,702 B2] disclose minimum source to drain distance with adjacent cells (see, for example, Abstract, FIGS. 2A-2B, column 7, line 61-column 8, line 21). Ko [US 5,955,912] discloses multiplexer circuits with intermediate nodes and first through twelfth gates (see, for example, Abstract), however there is no subject matter regarding fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851